RESOLUCIÓN
Se designa al Ledo. Héctor Rodríguez Mulet como Director Ejecutivo de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía. El licenciado Rodríguez Mulet ejercerá administrativamente cualquiera otra función que le asigne el Tribunal. Esta designación tendrá efecto el 18 de diciembre de 2006.
El licenciado Rodríguez Mulet desempeñará sus funciones a tenor con lo dispuesto en el Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y Notaría.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo